In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2663
PATRICK NOVAK,
                                                 Plaintiff-Appellant,

                                v.

BOARD OF TRUSTEES OF SOUTHERN
ILLINOIS UNIVERSITY, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
        No. 3:12-cv-00007-JPG-PMF — J. Phil Gilbert, Judge.
                    ____________________

  ARGUED DECEMBER 9, 2014 — DECIDED FEBRUARY 10, 2015
               ____________________

   Before POSNER, RIPPLE, and KANNE, Circuit Judges.
    RIPPLE, Circuit Judge. Patrick Novak brought this action
against Southern Illinois University (“the University”) and
three of its professors, alleging that he had been terminated
from the University’s doctoral program in Curriculum and
Instruction on the basis of his post-traumatic stress disorder,
in violation of section 504 of the Rehabilitation Act and Title
II of the Americans with Disabilities Act. The district court
2                                                         No. 14-2663

granted the University’s motion for summary judgment.1 It
determined that Mr. Novak had not established a prima fa-
cie case of disability discrimination and that, in any event, he
had not presented sufficient evidence to show that the de-
fendants’ stated reason for terminating him from the pro-
gram was a pretext for discrimination. Mr. Novak filed a
timely appeal. 2 For the reasons set forth in this opinion, we
agree with the district court that Mr. Novak cannot show
that the reason given by the University for his dismissal was
pretextual. On that ground, we affirm the judgment of the
district court.


                                       I
                            BACKGROUND
                                      A.
   Mr. Novak was diagnosed with post-traumatic stress
disorder (“PTSD”) in 2001. That same year, he enrolled as an
undergraduate student at the University. Through its office
of Disability Support Services, the University provided
Mr. Novak with the accommodations that he requested
throughout his undergraduate career.
    In 2005, Dr. Lynn Smith recommended Mr. Novak for
admission into the University’s doctoral program in Cur-
riculum and Instruction (“C&I”). The University accepted
Mr. Novak into the program. After an initial period of study,

1The jurisdiction of the district court was premised on 28 U.S.C. §§ 1331
and 1343.
2   Our jurisdiction is premised on 28 U.S.C. § 1291.
No. 14-2663                                                 3

all doctoral students in the C&I program must pass a Prelim-
inary Examination in order to continue and become a candi-
date for a doctoral degree. The Preliminary Examination
consists of three segments, referred to as “Days,” each of
which covers a different aspect of preparation and study.
Days 1 and 2 consist of timed exams, while Day 3 involves
an untimed take-home assignment.
   In September 2008, upon the advice of his psychologist,
Mr. Novak requested and received extra time to complete
the Day 1 portion of the exam because of his PTSD. He
passed Day 1.
   In summer 2009, Mr. Novak took Day 2 and Day 3.
Dr. Smith and Dr. Marla Mallette, two of the professors serv-
ing on Mr. Novak’s doctoral committee, reviewed his Day 2
and Day 3 exam answers, and gave Mr. Novak failing marks
on both exams. Both professors provided reasons for failing
Mr. Novak on Day 2 and Day 3 based on the content of his
exam answers. Mr. Novak was not terminated from the C&I
doctoral program at that time, despite the department’s rule
that two failures would permit dismissal.
    In fall 2009, again upon the recommendation of his psy-
chologist, Mr. Novak requested and received the following
accommodations based on his PTSD: (1) an opportunity to
review his failing exam results, (2) an explanation of why his
responses were insufficient, (3) extra time to complete Day 2,
(4) the opportunity to meet with an instructor to prepare for
retaking the exams, and (5) an opportunity to retake the ex-
ams. With these accommodations, Mr. Novak passed Day 2
on his second attempt.
4                                                      No. 14-2663

    In spring 2010, Mr. Novak retook the Day 3 portion of the
exam with the same accommodations he had requested in
the fall of 2009.3 Again, Dr. Smith and Dr. Mallette found his
Day 3 answers insufficient and, accordingly, gave
Mr. Novak failing marks. Both professors again gave reasons
for failing Mr. Novak on Day 3 based on the content of his
answers.
    Mr. Novak retook Day 3 for a third time in fall 2010,
again with the same accommodations that he had requested
in the fall of 2009. Dr. Smith and Dr. Mallette again found his
Day 3 answers insufficient and awarded failing marks. This
time, however, the professors did approve part of his sub-
mission—Chapter 1—and only asked him to rewrite the oth-
er part—Chapter 2.
    In January 2011, Mr. Novak took Day 3 for a fourth time,
again with the accommodations that he had earlier request-
ed, plus additional written suggestions from Dr. Mallette to
help him prepare. Mr. Novak failed the assignment.
Dr. Smith and Dr. Mallette again cited the content of his ex-
am response in the Chapter 2 rewrite as their reason for fail-
ing him. Dr. Sharon Shrock, another member of Mr. Novak’s
doctoral committee, agreed that Mr. Novak had failed the
assignment, also citing the content of his exam response. No-
tably, Dr. Shrock only reviewed Chapter 2 of Mr. Novak’s
response, and some of her criticisms were that Mr. Novak
had omitted parts that, unbeknownst to her, he actually had
included in Chapter 1 of his response.


3The request for additional time was not applicable because Day 3 was
an untimed take-home exam.
No. 14-2663                                                           5

   In their review of Mr. Novak’s various Day 3 submis-
sions, Drs. Smith, Mallette, and Shrock did not all give the
same reasons for failing Mr. Novak. Following his spring
2011 failure, they met privately with each other to discuss
Mr. Novak’s performance and also as a group with
Mr. Novak to review with him their reasons for his failure.
    Given Mr. Novak’s repeated failure to pass Day 3, the
C&I Department terminated his participation in the doctoral
program in spring 2011. The Department offered, however,
to convert his doctoral credits into a master’s degree, but
stated that if Mr. Novak accepted this offer, his credits
would no longer be available to apply toward a doctoral de-
gree. Mr. Novak accepted the department’s offer and re-
ceived a master’s degree in May 2011.


                                  B.
    Mr. Novak brought this action in the district court on
January 4, 2012, against the University, its College of Educa-
tion, Dr. Smith, Dr. Mallete, Dr. Shrock, Dr. Janet Fuller, and
Dr. Paul Angelis. 4 He alleged that he was terminated from
the C&I doctoral program based on his PTSD, in violation of
section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and Ti-
tle II of the Americans with Disabilities Act (“ADA”), 42
U.S.C. § 12101 et seq.




4 The district court dismissed Mr. Novak’s claims against the College of
Education, Dr. Fuller, and Dr. Angelis on October 18, 2012. These deci-
sions are not at issue in this appeal.
6                                                 No. 14-2663

    On April 18, 2012, the district court entered a scheduling
and discovery order with a discovery cutoff date of October
15, 2012. In this scheduling order, the court required that
Mr. Novak disclose any expert witnesses on or before Octo-
ber 1, 2012. The order also required that the parties file any
dispositive motions on or before December 15, 2012.
    On November 9, 2012, the magistrate judge conducted a
conference about discovery disputes and scheduling matters.
The magistrate judge granted the parties’ joint oral motion to
modify scheduling and discovery. The court’s order stated
that “[a]ll present deadlines and hearings are stricken.” 5 The
order then set specific deadlines for discovery and the filing
of dispositive motions. Notably, the order made no reference
to extending the time for the disclosure of experts.
    On May 15, 2013, Mr. Novak again requested that the
district court extend the time for the completion of discov-
ery. His motion made no reference to extending the time for
the disclosure of experts. On June 18, 2013, the magistrate
judge granted Mr. Novak’s request and set new deadlines
for discovery and the filing of dispositive orders. This order
made no reference to extending the time for the disclosure of
experts.
    On December 16, 2013, the day that discovery in this case
was to be completed, Mr. Novak’s counsel sent defense
counsel two emails purporting to be disclosures of his expert
witnesses: Dr. Kevin Wise and Dr. Jerry Becker. The emails
attached letters signed by counsel for Mr. Novak, rather than
the proposed experts, and contained bulleted lists of the con-

5   R.24.
No. 14-2663                                               7

tent of their testimony. Neither Dr. Wise nor Dr. Becker
submitted a signed, written report on December 16, 2013.
   On December 27, 2013, the defendants filed their motion
for summary judgment, as well as a motion to exclude
Mr. Novak’s experts, accompanied by a supporting memo-
randum and exhibits. In due course, Mr. Novak filed re-
sponses to the defendants’ motion to exclude and to the de-
fendants’ motion for summary judgment. Attached to his
response to the motion to exclude were affidavits from
Mr. Novak’s expert witnesses. The defendants later filed a
reply in support of their motion to exclude Mr. Novak’s ex-
perts, to which Mr. Novak filed a motion to strike.
   On April 15, 2014, the magistrate judge granted the de-
fendants’ motion to exclude Mr. Novak’s experts and denied
Mr. Novak’s motion to strike the defendants’ reply as moot.
Mr. Novak sought review of the magistrate judge’s order,
but the district court adopted the magistrate judge’s order.
The court also granted, in that same order, the defendants’
motion for summary judgment. After the court entered
judgment, Mr. Novak filed a timely appeal.


                             II
                      DISCUSSION
                            A.
    Mr. Novak first submits that the district court erred in
granting the University’s motion to exclude his expert wit-
nesses. “We review a trial court’s discovery determinations,
including the decision to exclude expert testimony, under an
8                                                 No. 14-2663

abuse of discretion standard.” Musser v. Gentiva Health Servs.,
356 F.3d 751, 755 (7th Cir. 2004).
    Federal Rule of Civil Procedure 26(a)(2) requires parties
to timely disclose their expert witnesses in accordance with
any deadlines set by the district court. The rule further re-
quires parties to disclose a “written report,” “prepared and
signed by the witness,” and containing the following:
      (i)      a complete statement of all opinions
               the witness will express and the basis
               and reasons for them;

      (ii)     the facts or data considered by the
               witness in forming them;

      (iii)    any exhibits that will be used to sum-
               marize or support them;

      (iv)     the witness’s qualifications, including
               a list of all publications authored in
               the previous 10 years;

      (v)      a list of all other cases in which, dur-
               ing the previous 4 years, the witness
               testified as an expert at trial or by
               deposition; and

      (vi)     a statement of the compensation to be
               paid for the study and testimony in
               the case.
No. 14-2663                                                     9

Fed. R. Civ. P. 26(a)(2)(B). Failure to comply with the disclo-
sure requirements of Rule 26(a) results in automatic and
mandatory exclusion of the proffered witness “unless the
failure was substantially justified or is harmless.” Fed. R.
Civ. P. 37(c)(1).
    Mr. Novak’s December 2013 disclosure of Dr. Wise and
Dr. Becker did not include the information required under
Rule 26(a)(2)(B)(i), (iii), (iv), (v), or (vi). Further, Mr. Novak
disclosed these witnesses more than one year after the
court’s October 1, 2012, deadline for expert witnesses. The
district court determined that these errors were neither sub-
stantially justified nor harmless. The court noted that
Mr. Novak had known about these witnesses because he had
listed them as potential experts in his May 2012 interrogato-
ry responses. The disclosures were, moreover, so late that
defendants had no opportunity to depose Dr. Wise or
Dr. Becker, to challenge the admission of their testimony
under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579 (1993), or to identify opposing experts.
    Mr. Novak now submits that his December 2013 disclo-
sure was timely because, after initially setting the deadline
for expert witness disclosures on October 1, 2012, the court
later entered an order on November 9, 2012, stating that
“[a]ll present deadlines and hearings are stricken.”6
Mr. Novak further contends that any other deficiencies in his
disclosures were harmless because he was in substantial
compliance with Rule 26.



6   Id.
10                                                No. 14-2663

    Both of Mr. Novak’s arguments are without merit. His
timeliness argument takes the district court’s action out of
context. Although the court’s November 9 order stated that
“all” present deadlines were stricken, the remainder of that
order—particularly when read in conjunction with the
court’s earlier April 18, 2012, scheduling order (which the
November 9 order modifies)—makes clear that the court was
not referring to the deadlines set for the disclosure of expert
witnesses. Immediately after this statement, the court’s No-
vember 9 order set new deadlines for the close of discovery
and the filing of dispositive motions. The order made no ref-
erence to extending the time for the disclosure of experts.
The only deadline ever announced by the district court for
the disclosure of expert witnesses was in its order of April
18. That order listed separate dates for the close of discovery
(October 15, 2012) and for the disclosure of expert witnesses
(October 1, 2012). The magistrate judge never addressed the
expert disclosure date—the one at issue here—in his subse-
quent order.
    The failure of Mr. Novak’s disclosures to conform sub-
stantially to the requirements of Rule 26 provides an inde-
pendent basis for the district court’s exclusion order.
Mr. Novak does not dispute the existence of these deficien-
cies. Rather, he submits that they were harmless because his
disclosures were in substantial compliance with Rule
26(a)(2). He relies on our decision in Jenkins v. Bartlett, 487
F.3d 482 (7th Cir. 2007). In Jenkins, we determined that a dis-
trict court had not abused its discretion by allowing for the
admission of a party’s experts, even though that party’s Rule
26(a) disclosure was prepared and signed by the attorney
rather than the proffered experts. There, the absence of the
witnesses’ signatures was the “main defect” in the defend-
No. 14-2663                                                            11

ants’ disclosure. Id. at 488. Because both witnesses later
submitted affidavits adopting the contents of the attorney’s
letter, we determined that the disclosure substantially com-
plied with Rule 26(a) and that any shortcomings in the de-
fendants’ disclosure were harmless.
    Like the defendants in Jenkins, Mr. Novak’s expert wit-
nesses have submitted affidavits that appear to remedy most
of the substantive deficiencies in Mr. Novak’s initial disclo-
sure. 7 Mr. Novak attached these affidavits as exhibits to his
response to the defendants’ motion to exclude. Nevertheless,
this remedial step does not in any way cure Mr. Novak’s ear-
lier noncompliance with Rule 26. Unlike the situation in Jen-
kins, where the main deficiency was the absence of signa-
tures, here Mr. Novak’s initial disclosure failed to comply
with almost every requirement of Rule 26(a)(2)(B). Although
Jenkins indicates that a court may excuse minor errors in a
Rule 26(a) disclosure, the case hardly suggests that a district
court can, or should, allow parties to make late attempts at
remedying a disclosure which is in almost complete non-
compliance with Rule 26(a). 8 Jenkins cannot be read as con-
doning disclosures that fall short of Rule 26(a) in significant
ways. It was merely a determination, under our highly def-



7 Notably, these affidavits still failed to provide a statement regarding
the witnesses’ compensation, as required by Federal Rule of Civil Proce-
dure 26(a)(2)(B)(vi).
8 Unlike the present case, moreover, the defendants’ disclosure in Jenkins
v. Bartlett, 487 F.3d 482 (7th Cir. 2007), although lacking witness signa-
tures, was still timely submitted in accordance with the district court’s
disclosure deadline. See id. at 486.
12                                                              No. 14-2663

erential standard of review, that the district court had acted
within its discretion.
    Mr. Novak’s untimeliness and lack of compliance with
the substantive provisions of Rule 26 would have placed the
University in a very difficult position in preparing its motion
for summary judgment. The University had the right to de-
pose the experts and to seek out rebuttal experts, a task that
would have been impossible within the time constraints set
by the district court. That court therefore acted well within
its discretion in refusing to accept Mr. Novak’s untimely and
incomplete submission. 9


9 Mr. Novak also contends that the University’s reply in support of its
motion to exclude his expert witnesses violated Southern District of Illi-
nois Rule 7.1(c). That rule provides, in part, that “[r]eply briefs are not
favored and should be filed only in exceptional circumstances” and that
the “party filing the reply brief shall state the exceptional circumstanc-
es.” Local Rule 7.1(c) (emphasis omitted). Mr. Novak contends that the
defendants’ reply brief should have been stricken because it failed to ad-
dress the issues that the University said it would address when they
sought leave to file a reply.
     Mr. Novak’s argument need not detain us long. “[D]istrict courts are
entitled to considerable deference in the interpretation and application of
their local rules.” Hunt v. DaVita, Inc., 680 F.3d 775, 780 n.2 (7th Cir.
2012). “[U]nless the district court enforces (or relaxes) the rules unequal-
ly as between the parties, the decision to overlook any transgression of
the local rules is left to the district court’s discretion.” Modrowski v. Pigat-
to, 712 F.3d 1166, 1169 (7th Cir. 2013) (alterations omitted) (internal quo-
tation marks omitted). Here, Mr. Novak does not allege that the district
court applied Local Rule 7.1(c) in an uneven manner. Accordingly, the
district court did not abuse its discretion by denying Mr. Novak’s motion
to strike.
No. 14-2663                                                     13

                                B.
    We turn to Mr. Novak’s contention that the district court
erred in granting summary judgment to the defendants. A
district court’s grant of summary judgment is reviewed de
novo. Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014). In or-
der to make out a prima facie case of discrimination under
both the ADA and the Rehabilitation Act, a plaintiff must
show: (1) that he suffers from a disability as defined in the
statutes, (2) that he is qualified to participate in the program
in question, and (3) that he was either excluded from partic-
ipating in or denied the benefit of that program based on his
disability. Jackson v. City of Chicago, 414 F.3d 806, 810 (7th Cir.
2005). The Rehabilitation Act further requires that a plaintiff
show that the program in which he was involved received
federal financial assistance. Id. at 810 n.2; see also 29 U.S.C.
§ 794(a).
    An ADA or Rehabilitation Act plaintiff may prove his
case through either direct or indirect proof of discrimination.
Rothman v. Emory Univ., 123 F.3d 446, 451 (7th Cir. 1997).
Under the direct method, a plaintiff must present either di-
rect evidence of discrimination or circumstantial evidence
that creates a “convincing mosaic” of discrimination. Winsley
v. Cook Cnty., 563 F.3d 598, 604 (7th Cir. 2009) (internal quo-
tation marks omitted). Under the indirect method, a plaintiff
must establish a prima facie case of discrimination by pre-
senting evidence that (1) he is disabled, (2) he is qualified to
participate in the program, (3) he suffered an adverse action,
and (4) nondisabled students were treated more favorably.
Bunn v. Khoury Enters., Inc., 753 F.3d 676, 685 (7th Cir. 2014).
If the plaintiff can establish a prima facie case, the burden
then shifts to the defendant to articulate a legitimate, non-
14                                                No. 14-2663

discriminatory reason for any alleged adverse action toward
the plaintiff. Id. Upon articulating such a reason, the defend-
ant “is entitled to summary judgment unless the claimant
can present sufficient evidence that the [defendants’] prof-
fered reason is a pretext for discrimination.” Steinhauer v.
DeGolier, 359 F.3d 481, 484 (7th Cir. 2004).
    As the district court noted, the parties dispute only two
of the three elements of the cause of action: whether
Mr. Novak was qualified for the doctoral program and
whether his exclusion from the program was on the basis of
his disability. There is no dispute over whether Mr. Novak
suffers from a disability. The district court determined that
Mr. Novak’s claim failed under both the direct and indirect
methods of proof. Because Mr. Novak contends that he
should prevail under both methods, we will analyze his
claims under both methodologies.


                              1.
    Under the direct method, Mr. Novak attempts to prove
discrimination by attacking two of the reasons offered by his
professors for failing his various Day 3 submissions. First, he
attacks Dr. Smith’s critique that his Day 3 submissions failed
to adequately identify “gaps in the literature” by attempting
to show that Dr. Smith had not consistently applied this cri-
terion in grading other students. Second, he points out that
Dr. Shrock had made no effort to read his prior Day 3 sub-
missions, and, consequently, had faulted him based on a cri-
terion that he had satisfied in a prior submission. He further
notes that neither Dr. Mallette nor Dr. Smith had told
Dr. Shrock to read his prior Day 3 submissions.
No. 14-2663                                                  15

    This evidence is insufficient to support a finding that
Mr. Novak was discriminated against because of his PTSD.
At the very most, this evidence, if believed by a trier of fact,
would show that there were lapses in the professors’ as-
sessment methodology that might have resulted in unfair-
ness to Mr. Novak. Any inference of discriminatory intent
would be unreasonable in light of the undisputed evidence
that the University repeatedly had accommodated his PTSD,
and, as the district court put it, had “bent over backward[s]
to give him opportunities and assistance beyond those re-
quired by department policy” in an effort to help him pass
his Preliminary Examination. 10
    Mr. Novak has failed to create a convincing mosaic of ev-
idence from which a reasonable jury could find that the de-
fendants had discriminated against him because of his disa-
bility. Accordingly, his claim fails under the direct method.


                               2.
    Although we have grave doubts as to whether
Mr. Novak can make out a prima facie case of disability dis-
crimination under the indirect method, we will pretermit
any definitive discussion of this point because we think it is
very clear that he has not established that the reason given
by the University and its faculty for his termination from the
doctoral program can be characterized as pretextual. See
Steinhauer, 359 F.3d at 484. We do note, however, that the
district court, in determining that there was insufficient evi-


10   R.67 at 13.
16                                                 No. 14-2663

dence that Mr. Novak was a qualified individual, relied
heavily on the Supreme Court’s decision in Regents of the
University of Michigan v. Ewing, 474 U.S. 214 (1985), a sub-
stantive due process case in which the Supreme Court stated
that judges may not override a “genuinely academic deci-
sion” “unless it is such a substantial departure from accept-
ed academic norms as to demonstrate that the person or
committee responsible did not actually exercise professional
judgment.” Id. at 225. Courts of appeals have been careful
not to import this formulation of the deference owed to aca-
demic decisions when analyzing allegations under the dis-
crimination statutes. Although such a formulation rests com-
fortably in the context of substantive due process analysis,
the Supreme Court has noted specifically that such a formu-
lation applies only to “legitimate academic decision[s]” and
that academic decisions that are discriminatory are not legit-
imate. Univ. of Pennsylvania v. EEOC, 493 U.S. 182, 199 (1990)
(emphasis in original); see also id. at 190. Our own case law
has long acknowledged that “Congress did not intend that
institutions of higher learning enjoy immunity from the Na-
tion’s antidiscrimination statutes.” Vanasco v. Nat’l-Louis
Univ., 137 F.3d 962, 968 (7th Cir. 1998); see also Davis v.
Weidner, 596 F.2d 726, 731 (7th Cir. 1979). Indeed, our recent
decision in Blasdel v. Northwestern University, 687 F.3d 813
(7th Cir. 2012), carefully deals with this important distinc-
tion. See id. at 815–17. The distinction between the proper
treatment of academic decisions in the discrimination con-
text versus the substantive due process context has been rec-
ognized as well by our sister circuits and at least one state
jurisdiction. See Gossett v. Oklahoma ex rel. Bd. of Regents for
Langston Univ., 245 F.3d 1172, 1181 (10th Cir. 2001); Wynne v.
Tufts Univ. Sch. of Med., 932 F.2d 19, 25 (1st Cir. 1991) (en
No. 14-2663                                                    17

banc); Palmer Coll. of Chiropractic v. Davenport Civil Rights
Comm’n, 850 N.W.2d 326, 338−39 (Iowa 2014).
    Although the Ewing formulation has been determined to
be inappropriate in cases based on the Nation’s discrimina-
tion statutes, we also have recognized, continually, the sig-
nificant costs associated with “heavy-handed” judicial intru-
sion into internal academic decisions. N.R. Doe v. St. Francis
Sch. Dist., 694 F.3d 869, 873 (7th Cir. 2012). In Blasdel, we not-
ed at some length the nature of those costs. See 687 F.3d at
815–16. Some are practical; academic judgments often rest on
necessarily “subjective judgments about academic poten-
tial.” Nat’l-Louis Univ., 137 F.3d at 968; see also Namenwith v.
Bd. of Regents of the Univ. of Wisconsin Sys., 769 F.2d 1235,
1243 (7th Cir. 1985). Other considerations are rooted in the
values of the First Amendment. See Blasdel, 687 F.3d at 816
(quoting Lieberman v. Gant, 630 F.2d 60, 67 (2d Cir. 1980)); see
also Sweezy v. New Hampshire, 354 U.S. 234, 263 (1957) (Frank-
furter, J., concurring). Academic institutions are in no way
exempt from our discrimination laws. Nor are there separate
and more lenient standards for them. But, when assessing
the evidence in such cases, courts must understand the na-
ture and mission of the institutions and evaluate the evi-
dence accordingly.
     We turn now to the matter of pretext. The University and
its faculty give a simple, direct reason why Mr. Novak’s par-
ticipation in its doctoral program was terminated: he had
failed to pass his preliminary examination—a prerequisite
for further participation in the program. To show that this
reason is pretextual, Mr. Novak must demonstrate that this
reason constitutes a mistrutha lie on the part of the de-
fendants. “Pretext means…a phony reason for some action.
18                                                            No. 14-2663

Thus, the question before us is not whether the [Universi-
ty’s] stated reason was inaccurate or unfair, but whether the
[University] honestly believed the reasons it has offered to
explain the discharge.” Collins v. Am. Red Cross, 715 F.3d 994,
1000 (7th Cir. 2013) (citations omitted) (internal quotation
marks omitted). 11
    Mr. Novak points to several perceived faults in the facul-
ty’s methodology. None of those alleged faults suggest any-
thing other than an error in the course of a faculty member’s
evaluation of the student’s work. Any lapse hardly supports
the inference that the faculty members were involved in
something other than a bona fide professional enterprise
throughout the course of their assessment. There is no evi-
dence that the faculty members’ grading of Mr. Novak’s Pre-
liminary Examination was anything other than an honest,
professional evaluation of his potential for the particular
program in which he was enrolled. In other words, the evi-
dence of record is insufficient to support a finding that the
professors’ stated reasons for failing Mr. Novak’s various
Day 3 submissions were deliberately false—a mask for a de-
cision based on discriminatory grounds. 12 Indeed, the record

11 See also Widmar v. Sun Chem. Corp., No. 13–2313, slip op. at 12 (7th Cir.
Nov. 19, 2014); Bates v. City of Chicago, 726 F.3d 951, 956 (7th Cir. 2013);
Stockwell v. City of Harvey, 597 F.3d 895, 901–02 (7th Cir. 2010); McGowan
v. Deere & Co., 581 F.3d 575, 581 (7th Cir. 2009); Perez v. Illinois, 488 F.3d
773, 777 (7th Cir. 2007).
12  Mr. Novak does not contend that the Preliminary Examination is an
illegitimate or unnecessary requirement of the C&I doctoral program.
Nor does Mr. Novak dispute that, under C&I departmental policy, stu-
dents are subject to expulsion from the doctoral program after twice fail-
ing any component of the Preliminary Examination.
No. 14-2663                                                        19

here shows that the defendants afforded Mr. Novak many
accommodations to ensure that his disability did not inter-
fere with his having a fair opportunity to meet the Universi-
ty’s standards for this particular program. On this basis, the
district court correctly determined that the University’s mo-
tion for summary judgment should be granted. 13


                            Conclusion
     The judgment of the district court is affirmed.


                                                        AFFIRMED




13Because we have affirmed on the merits, we need not address the Uni-
versity’s argument that we ought to affirm because Mr. Novak failed to
comply with Rule 30 of the Federal Rules of Appellate Procedure.